Title: To George Washington from William Sharpe, 27 February 1781
From: Sharpe, William
To: Washington, George


                        
                            Sir
                            Philadelphia Feby 27th 1781
                        
                        Your thanks to me expressed in a letter which was read in Congress yesterday, for a few notes on the
                            geography of the back parts of South and North Carolina was very flattering.
                        For your farther information I shall now take the liberty to add, That after Lord Cornwallis had destroy’d
                            his waggons and heavy baggage near the crossroads at the head of fishing creek he advanced in a north west direction,
                            passed the So. fork of Catawba river and Cowens ford on the main branch about twenty miles north west of Charlotte, where
                            Davidson unfortunately fell opposing him. Mrs Terrences is about eight miles from that ford, on the road leading to
                            Salisbury which is twenty eight miles from Terrences Trading ford on the Yadkin is seven miles from Salisbury The Shallow
                            ford is thirty miles above, and fifteen miles from Salem, the lower Moravian town. Guilford Court house is near a place
                            called New Garden on Hutchisons map and twenty six miles from Salem. Boyds ferry on Dan is not many miles above the
                            confluence of that with Stanton river and about sixty miles from Guilford Ct House.
                        I suppose Lord Cornwallis’s first object was to rescue the prisoners and break up Morgans corps, in which he
                            failed. The second was to disperse Genl Greenes army, but when his Lordship observes that Genl Greene has very judiciously
                            retreated to Stanton, I am inclined to think he will file off to the right and endeavour to make his retreat to Wilmington
                            on Cape Fear river, which he may do without much opposition as the inhabitants on the greater part of that river are
                            disposed, at least, to neutrality. In such case Genl Greenes army would not be in condition to pursue him with facility.
                            If on the other hand he continues his pursuit of Genl Greene into the borders of Virginia, and the militia fails to
                            improve the advantages they may gain by concurring with Genl Greene, they will loose those laurels which they have obtained
                            by their former exertions.
                        You Sir, know very well that when the enemy are advancing so rapidly, militia are not generally disposed to
                            join a retreating army, and that country being very extensive and thinly settled it is therefore several days before any
                            considerable force can be collected to a point, but if his Lordship can be diverted five or six days in any one place in
                            that back country I hope he will catch a Tartar.
                        Your Excellency may apprehend that the Militia in the vicinity of Salisbury and Charlotte, who have
                            heretofore distinguished themselves by their firmniss, will fly to arms and press on the enemys rear, but you may rely
                            upon it, that the fall of Genl Davidson has left that people without an head in whom they have confidence as an officer.
                            From my particular knowledge of that part of the country I can venture to say that in the fall of that officer we have
                            lost more than 500 men in the common defence.
                        Davidson was a native of Rowan County of which Salisbury is the seat, he was Lieut. Colo. in the first N.
                            Carolina Regt under Col. Clarke, obtained leave of absence from Genl Hogan in Decr 1779 to visit his family and to join
                            his regt in Charles Town the first of May, but was prevented by the blockade of the Town. On the capture of Genl
                            Rutherford at Genl Gatess defeat he was appointed by our legislature to command the militia of that district in
                            Rutherford’s absence.
                        I think I may venture to congratulate your Excellency on the news from the West Indias.
                        Excuse the liberty I have taken in addressing you without any introduction, and be assured that the State
                            which I have the honor to represent has the same esteem for and entire confidence in you, that is impressed on the heart
                            of him, who has the honor to be Sir Your Most Obt Humble Servt
                        
                            W. Sharpe
                        
                    